DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2020, 02/12/2021, and 07/02/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 5, 10, and 15 are objected to because of the following informalities:  in each of the claims, “information for configure” should read “information for configuring”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-8, 10-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hampel et al. (US 2019/0289492 A1, provisional application no. 62/645,095), hereinafter referred to as Hampel, in view of Lee et al. (US 2018/0337846 A1), hereinafter referred to as Lee.

	Regarding claim 1, Hampel teaches a method for wireless communications (Hampel - Paragraph [0007], provisional paragraph [0006], note method of wireless communications), comprising:
	receiving, by a network device and from a centralized unit (CU) of a donor node, a routing configuration of a transmission path for a layer of the network device (Hampel - Fig. 7; Paragraph [0070], provisional paragraph [0065], note receiving by a donor node configurations for first and second radio channels with first and second priorities and and first and second priority IDs, the configurations may be received from a controller 410 (central unit-control (CU-C) plane, see Fig. 4, Paragraph [0055], and provisional paragraph [0049])), wherein the routing configuration comprises an identifier of a first wireless backhaul node (Hampel - Paragraph [0070], provisional paragraph [0065], note the first radio channel and the second radio channel may each be backhaul radio channels to a first peer (e.g., a relay node); Paragraph [0074], provisional paragraph [0069], note insert the first priority ID (corresponding to a hop, see Paragraph [0072] and provisional paragraph [0067]) into a header in the packets to forward packets to the first backhaul radio channel), the network device is a distributed unit (DU) of the donor node or a second wireless backhaul node connected to the DU, the CU and at least one wireless backhaul node is on the transmission path (Hampel - Fig. 4, note donor 210 connected to gNB-CU 310 and relays 220 via various RLC channels; Paragraph [0061], provisional paragraph [0056], note the donor node may be split into a distributed entity and a centralized entity), and wherein the layer of the network device is capable of mapping, on a backhaul link based on identification information related to quality of service (QoS) comprised in a data packet, the data packet to a radio link control (RLC) channel on a backhaul link for sending the data packet to a next-hop node of the network device on the transmission path (Hampel - Paragraph [0054], provisional paragraph [0048], note the controller configures the donor node a mapping between each of the UE’s access RLC-channels and a corresponding QoS-class supported on the backhaul link; Paragraph [0074], provisional paragraph [0069], note the donor node may execute donor QoS component to forward packets from the first tunnel to the first radio channel, which may be a backhaul radio channel, based on the first mapping); and
	performing, by the network device, the routing configuration on the layer (Hampel - Paragraph [0072], provisional paragraph [0067], note the donor node may execute donor QoS component to remove packet headers in order to route packets according to the configured mapping).
	Hampel does not teach identification information related to quality of service (QoS) requirement comprised in a data packet.
	In an analogous art, Lee teaches identification information related to quality of service (QoS) requirement comprised in a data packet (Lee - Paragraph [0091], note the packet header may additionally include an identifier of a quality of service (QoS) requirement for the packet).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Lee into Hampel in order for wireless devices to route packets correctly based on a mapping, improving spectral efficiency and lowering costs (Lee - Paragraphs [0005] and [0088]).

	Regarding claim 2, the combination of Hampel and Lee, specifically Hampel teaches wherein the routing configuration further comprises an identifier of the next-hop node and an identifier of the transmission path (Hampel - Paragraph [0058], provisional paragraph [0052], note QoS information or routing information, such as priority ID, bearer ID, and/or route ID; Paragraph [0074], provisional paragraph [0069], note insert the first priority ID (corresponding to a hop, see Paragraph [0072] and provisional paragraph [0067]) into a header in the packets to forward packets to the first backhaul radio channel).

	Regarding claim 3, the combination of Hampel and Lee, specifically Hampel teaches wherein the method further comprises:
	receiving, by the network device, a mapping relationship for the network device to perform data transmission on the transmission path, wherein the mapping relationship comprises a mapping between an RLC channel on a prior-hop wireless interface of the network device and an RLC channel on a next-hop wireless interface of the network device (Hampel - Paragraph [0045], provisional paragraph [0040], note the donor QoS component may be configured with mappings that map packets from radio channels to tunnels; Paragraph [0054], provisional paragraph [0048], note the controller configured on the donor node a mapping between each of the UE’s access RLC-channels and a corresponding QoS-class supported on the backhaul link).

	Regarding claim 5, Hampel teaches wherein the network device is the wireless backhaul node connected to the DU (Hampel - Fig. 4, note relay 2 (220) connected to gNB-DU; Paragraph [0063], provisional paragraph [0058], note receiving by the relay node configurations for first and second radio channels; Paragraph [0064], provisional paragraph [0059], note backhaul radio channels to a peer, such as an access relay node).
	Hampel does not teach wherein the method further comprises: receiving, by the network device and from the CU, information for configuring a packet data convergence protocol (PDCP) layer of the network device, wherein the PDCP layer of the network device is a peer layer of a PDCP layer of the CU or is a peer layer of a PDCP layer of the DU.
	In an analogous art, Lee teaches wherein the method further comprises: receiving, by the network device and from the CU, information for configuring a packet data convergence protocol (PDCP) layer of the network device, wherein the PDCP layer of the network device is a peer layer of a PDCP layer of the CU or is a peer layer of a PDCP layer of the DU (Lee - Paragraph [0072], note a PDCP layer may be implemented by the central unit, the CU and the DU may be collocated or non-collocated).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Lee into Hampel for the same reason as claim 1 above.

	Regarding claim 6, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written from the perspective of the centralized unit (CU) of the donor node.

	Regarding claim 7, the claim is interpreted and rejected for the same reason as claim 2.
	Regarding claim 8, the claim is interpreted and rejected for the same reason as claim 3.
	Regarding claim 10, the claim is interpreted and rejected for the same reason as claim 5.

	Regarding claim 11, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in a system claim format, which is taught by Hampel (Hampel - Fig. 4; Paragraph [0021], provisional paragraph [0015], note wireless backhaul network enforcing QoS on a fronthaul between a gNB distributed unit and a gNB central unit).

	Regarding claim 12, the claim is interpreted and rejected for the same reason as claim 2.
	Regarding claim 13, the claim is interpreted and rejected for the same reason as claim 3.
	Regarding claim 15, the claim is interpreted and rejected for the same reason as claim 5.

Claims 4, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hampel in view of Lee as applied to claims 1, 6, and 11 above, and further in view of Lee et al. (US 2018/0227919 A1), hereinafter referred to as Lee(2).

	Regarding claim 4, the combination of Hampel and Lee, specifically Hampel teaches wherein the network device is the wireless backhaul node connected to the DU (Hampel - Hampel - Fig. 4, note relay 2 (220) connected to gNB-DU; Paragraph [0063], provisional paragraph [0058], note receiving by the relay node configurations for first and second radio channels; Paragraph [0064], provisional paragraph [0059], note backhaul radio channels to a peer, such as an access relay node).
	The combination of Hampel and Lee does not teach wherein the method further comprises: receiving, by the network device and from the CU, indication information indicating an automatic repeat request (ARQ) mode of the network device at RLC layer.
	In an analogous art, Lee(2) teaches wherein the method further comprises: receiving, by the network device and from the CU, indication information indicating an automatic repeat request (ARQ) mode of the network device at RLC layer (Lee(2) - Paragraph [0098], note the scheduler-gNB (which can comprise a centralized unit and/or distributed unit as known in the art) component in the unit can communicate various information such as HARQ feedback information).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Lee(2) into the combination of Hampel and Lee in order to facilitate exchanging scheduling information between gNBs and eNBs, improving coverage (Lee(2) - Paragraphs [0082] and [0098]).

	Regarding claim 9, the claim is interpreted and rejected for the same reason as claim 4.
	Regarding claim 14, the claim is interpreted and rejected for the same reason as claim 4.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Hampel et al. (US 2020/0100124 A1) discloses receiving routing configurations for backhaul links based on identifiers of relay nodes.
	Hong et al. (US 10,945,185 B2) discloses reporting identifiers of IAB nodes to a donor node to establish a new transmission path.
	Wang et al. (US 2020/0146083 A1) discloses receiving a request message from a central unit of a donor node which includes identification information for one or more backhaul link channels to be established.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILOR C. HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461